                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                 AT CHATTANOOGA

 FRANK CARDANO,                                )
                                               )         Case Nos. 1:03-cr-219; 1:16-cv-231
        Petitioner,                            )
                                               )         Judge Travis R. McDonough
 v.                                            )
                                               )         Magistrate Judge Christopher H. Steger
 UNITED STATES OF AMERICA,                     )
                                               )
        Respondent.                            )


                                 MEMORANDUM OPINION


       Before the Court is a motion to vacate, set aside, or correct sentence pursuant to 28

U.S.C. § 2255, (Doc. 25), filed by Frank Cardano (“Petitioner”) seeking to challenge his

classification as a career offender under the United States Sentencing Guidelines (“USSG”) in

light of Johnson v. United States, 135 S. Ct. 2551 (2015). The government has filed a motion to

deny and dismiss with prejudice Petitioner’s § 2255 motion. (Doc. 29).

       For the following reasons the government’s motion to deny and dismiss with prejudice

Petitioner’s motion (Doc. 29) will be GRANTED, Petitioner’s § 2255 motion (Doc. 25) will be

DENIED, and this action will be DISMISSED WITH PREJUDICE. The government’s

motion to defer ruling pending Beckles v. United States, 137 S. Ct. 886, 892 (2017), (Doc. 28),

and Petitioner’s motion to defer ruling pending the Supreme Court’s resolution of a certiorari

petition in Raybon v. United States, 867 F.3d 625 (6th Cir. 2017) cert denied 138 S. Ct. 2661

(2018), (Doc. 40), will be DENIED AS MOOT.
I.     PROCEDURAL BACKGROUND

       On December 8, 2003, Petitioner pled guilty to conspiracy to distribute in excess of fifty

grams of cocaine base in violation of 21 U.S.C. §§ 846 and 841(a)(1) and (b)(1)(A). (Doc. 15).

A presentence investigation report (“PSIR”) identified two prior convictions for a “crime of

violence” that qualified Petitioner as a career offender under the residual clause of § 4B1.1(a) of

the United States Sentencing Guidelines (“USSG”). (PSIR ¶ 28). On May 3, 2004, Petitioner

was sentenced as a career offender to a total term of imprisonment of 262 months to be followed

by a term of supervised release of 5 years. (Doc. 22). Petitioner did not take a direct appeal.

       On June 20, 2016, Petitioner filed the pending § 2255 motion (Doc. 25) challenging his

career-offender classification and sentence under Johnson, in which the Supreme Court

determined that the residual clause of the Armed Career Criminal Act (“ACCA”), 18 U.S.C. §

924(e), is unconstitutionally vague in violation of the Due Process Clause. 135 S. Ct. at 2563.

Petitioner argues that the identically-worded residual clause of § 4B1.2(a) of the USSG likewise

is void for vagueness in light of Johnson.

       While Petitioner’s motion was pending, the Supreme Court decided Beckles, which held

that the USSG, which now are advisory, see United States v. Booker, 543 U.S. 220, 245 (2005),

“are not subject to a vagueness challenge under the Due Process clause” and that, as a result, the

residual clause of the advisory USSG “is not void for vagueness.” Beckles, 137 S. Ct. at 892.

Left open by Beckles, however, was the issue of whether defendants sentenced to terms of

imprisonment pre-Booker, when the USSG were binding on the federal courts, may mount

vagueness challenges to their sentences. Id. at 903 n.4 (J. Sotomayor, concurring).

       In light of Beckles, the government filed a motion to deny and dismiss Petitioner’s § 2255

motion (Doc. 29). Petitioner responded with a supplemental brief arguing that Beckles exempts




                                                2
only sentences under the advisory USSG from vagueness challenges, not sentences, such as his,

imposed under the pre-Booker mandatory USSG (Doc. 32). As a result, Petitioner maintains that

the residual clause of the mandatory USSG is void for vagueness under Johnson. (Id.) The

government responded by arguing that Johnson invalidated only the residual clause of the ACCA

and that the Supreme Court has never made that reasoning applicable to the pre-Booker

guidelines nor made that holding retroactive to mandatory guidelines cases on collateral review.

(Doc. 35).

       Following a reply from Petitioner reiterating his position that Johnson applies to the

mandatory USSG and should be applied retroactively, (Doc. 38), the government filed a

supplemental response, (Doc. 39), asserting that Petitioner’s § 2255 motion should be dismissed

as untimely in light of Raybon, supra, in which the Sixth Circuit held that Johnson did not

provide a new triggering date from which to measure the one-year limitations period for filing a

§ 2255 motion under § 2255(f).

II.    ANALYSIS

       Section 2255(f) places a one-year period of limitation on all petitions for collateral relief

under § 2255 which runs from the latest of: (1) the date on which the judgment of conviction

becomes final; (2) the date on which the impediment to making a motion created by

governmental action in violation of the Constitution or laws of the United States is removed, if

the movant was prevented from making a motion by such governmental action; (3) the date on

which the right asserted was initially recognized by the Supreme Court, if that right has been

newly recognized by the Supreme Court and made retroactively applicable to cases on collateral

review; or (4) the date on which the facts supporting the claim or claims presented could have

been discovered through the exercise of due diligence. 28 U.S.C. § 2255(f).




                                                3
       Petitioner did not file a direct appeal in this case, so his conviction became final when the

time for filing an appeal expired fourteen days after the judgment was entered on May 12, 2004.

(Doc. 22). See Sanchez-Castellano v. United States, 358 F.3d 424, 427 (6th Cir. 2004) (when no

appeal is taken to the court of appeals, the judgment becomes final upon the expiration of the

period in which the defendant could have appealed, even when no notice of appeal was filed).

Petitioner’s § 2255 motion was not filed until June 20, 2016, more than twelve years later. Thus,

his motion is untimely unless he satisfies one of the exceptions set forth in § 2255(f).

       Petitioner contends that his motion is timely under § 2255(f)(3) because it is based on

Johnson, which triggered a renewed one-year limitation period by recognizing a new right that

applies retroactively.1 It is settled that challenges to ACCA sentences based on Johnson satisfy

the third sub-category of § 2255(f), i.e., the assertion of a newly recognized right made

retroactively applicable to cases on collateral review. Welch, 136 S. Ct. at 1268 (Johnson

constitutes a new substantive rule of constitutional law made retroactively applicable on

collateral review); In Re Watkins, 810 F.3d at 381–85. However, Johnson dealt only with the

residual clause of the ACCA, not with the residual clause of the USSG. Walker v. United States,

No. 17-5500, 2018 WL 739381, at * 1 (6th Cir. Feb. 7, 2018). Thus, Petitioner’s motion is

untimely unless Johnson recognized a new right that also applies to defendants sentenced under

the pre-Booker mandatory USSG.




1
  The one-year limitation period for filing a motion to vacate based on a right newly recognized
by the Supreme Court runs from the date on which the Supreme Court initially recognized the
right asserted, not from the date on which the right asserted was made retroactively applicable.
Dodd v. United States, 545 U.S. 353, 357 (2005). Accordingly, Johnson triggered a renewed
one-year period of limitation for challenges to ACCA sentences beginning on the date of that
decision, June 26, 2015, and running until June 26, 2016. Petitioner’s motion was filed on June
20, 2016.



                                                 4
       This issue was decided in Raybon, which held that whether Johnson applies to the

mandatory guidelines is an “open question” and therefore is not a “‘right’ that ‘has been newly

recognized by the Supreme Court’ let alone one that was ‘made retroactively applicable to cases

on collateral review.’” 867 F.3d at 630 (quoting § 2255(f)(3)).2 As a result, because Petitioner’s

motion fails to satisfy the requirements of § 2255(f)(3), and his motion does not satisfy any of

the other subsections of § 2255(f), it is untimely and must be denied.3 See Walker, 2018 WL

739381, at * 1; Chubb v. United States, 707 Fed. App’x. 388, 390 (6th Cir. 2018).

III.   CONCLUSION

       For the reasons set forth herein, the Court finds that Petitioner’s § 2255 motion is

untimely. Accordingly, the government’s motion to deny and dismiss with prejudice Petitioner’s

motion (Doc. 29) will be GRANTED, Petitioner’s § 2255 motion (Doc. 25) will be DENIED,

and this action will be DISMISSED WITH PREJUDICE. The government’s motion to defer

ruling pending Beckles, (Doc. 28), and Petitioner’s motion to defer ruling pending resolution of

the certiorari petition in Raybon, (Doc. 40), will be DENIED AS MOOT.

       AN APPROPRIATE JUDGMENT WILL ENTER.

                                             /s/ Travis R. McDonough
                                             TRAVIS R. MCDONOUGH
                                             UNITED STATES DISTRICT JUDGE




2
 On June 18, 2018, the Supreme Court denied a petition for writ of certiorari in Raybon. 138 S.
Ct. 2661 (2018). The Supreme Court to date has not recognized that individuals have a
constitutional right not to be sentenced as career offenders under the residual clause of the pre-
Booker mandatory USSG.
3
  The Supreme Court has held that the one-year limitation period set forth in § 2255(f) is not
jurisdictional, Day v. McDonough, 547 U.S. 198, 205 (2006), and thus may be subject to
equitable tolling in appropriate cases. Holland v. Florida, 560 U.S. 631, 645 (2010). The Court
finds no basis for equitable tolling here.


                                                5
